Citation Nr: 0917769	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, among other things, denied service connection for type 
II diabetes mellitus associated with herbicide exposure.  

In August 200 correspondence, which served as his notice of 
disagreement (NOD) regarding his current claim on appeal, the 
Veteran also raised the additional issue of his purported 
entitlement to service connection for emotional problems due 
to herbicide exposure in service.  Since, however, this 
additional claim has not been developed and adjudicated by 
the RO, much less denied and timely appealed to the Board, it 
is referred to the RO for appropriate development and 
consideration.  See 38 C.F.R. § 20.200 (2008).  See, too, 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction over an issue not yet adjudicated by the 
RO).

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and, therefore, it is presumed he was exposed to 
herbicides (the dioxin in Agent Orange) while stationed over 
there.

2.  However, although laboratory findings show increased 
blood glucose levels, they are not sufficiently elevated to 
meet the requirements for a diagnosis of type II diabetes 
mellitus.  

CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim for service connection for type II diabetes 
mellitus has been properly developed for appellate review.  
The Board will then address this claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in June 2006.  This letter informed him of the 
evidence required to substantiate his claim, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  It was also sent prior to the initial 
adjudication of his claim, in August 2006, and addressed the 
potential downstream disability-rating and effective-date 
elements if the claim is ultimately granted, as required by 
Dingess, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
medical records that he and his representative cited as 
relevant to the claim, including several VA treatment 
records.  The Board finds that a VA examination is not needed 
to fairly decide the claim since his service treatment 
records make no reference to diabetes mellitus or 
increased/elevated blood-sugar levels and, more importantly, 
because he has never actually received a diagnosis of type II 
diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006)(holding that a VA examination is required when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability).  The only 
evidence suggesting the Veteran has type II diabetes are his 
own lay statements.  The Court has held, however, that VA is 
not required to schedule an examination for a medical nexus 
opinion based on lay statements, alone.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  And although there 
have been recent laboratory findings showing increased blood 
glucose levels, they have not been sufficiently elevated so 
as to warrant an actual diagnosis of type II diabetes 
mellitus.  Moreover, those laboratory findings, absent this 
necessary diagnosis, do not constitute a disability for VA 
compensation purposes.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  As a result, 
they are not appropriate entities for the rating schedule.).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.



II.  Service Connection for Type II Diabetes Mellitus

The Veteran claims that he developed type II diabetes 
mellitus as a result of exposure to herbicides while 
stationed in Vietnam.  But since there is no evidence that he 
has ever been diagnosed with diabetes mellitus, the claim 
must be denied because the United States Court of Appeals for 
the Federal Circuit has held that a Veteran seeking 
disability benefits must first establish the existence of the 
claimed disability before turning to the question of whether 
there is a connection between the disability and his military 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus (i.e., link) 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Also, type II diabetes mellitus may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, VA regulations provide that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).



And if a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
type II diabetes mellitus, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements:  (1) that the 
Veteran served in the Republic of Vietnam during the Vietnam 
War era; and (2) that the Veteran has been diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  So the element 
of a current disability (diagnosis)is still a requirement for 
presumptive service connection based on Agent Orange 
exposure.  And, here, the lack of this necessary evidence is 
fatal to the Veteran's claim.

Records show the Veteran served in the Republic of Vietnam 
during the Vietnam era, so it is presumed that he was exposed 
to Agent Orange while there.  Moreover, type II diabetes 
mellitus is included in the list of presumptive diseases 
under C.F.R. § 3.309(e) [even aside from the additional 
presumption afforded by § 3.309(a)].  Since, however, the 
Veteran has never actually been diagnosed with type II 
diabetes mellitus, service connection is not warranted on 
either a presumptive or direct-incurrence basis.

Further concerning this, the Veteran's service treatment 
records make no reference to diabetes mellitus or 
increased/elevated blood glucose levels.  In fact, his 
military separation examination in February 1968 noted that a 
urinalysis was negative for albumin and sugar.  But, again, 
even more significant is the fact that he has never been 
diagnosed with diabetes mellitus even since service.  The 
only post-service medical evidence on file are VA treatment 
records dated since 2002, none of which includes a diagnosis 
of type II diabetes mellitus.  Instead, these records show he 
was first seen in April 2006 for glucose intolerance after 
blood work had revealed an increased blood-sugar level of 
122.  As a result, he was referred to a nutritionist and 
placed on a diet.  Thereafter, he lost weight and his blood 
sugar level improved, ranging between 79 to 96.  And although 
an October 2007 report lists a diagnostic impression of 
borderline diabetes, a confirmed diagnosis has never been 
made.  Indeed, none of these records lists a diagnosis of 
type II diabetes mellitus.

In light of these findings, it is apparent the Veteran has 
had some elevated glucose readings but does not have type II 
diabetes mellitus.  Under applicable regulation, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A mere 
laboratory finding, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (discussing this in the context of mere pain, 
without any underlying condition to account for it). 

With this in mind, the Veteran's elevated glucose levels 
represent only a laboratory finding and not an actual 
disability, in and of itself, for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  And without a disability, the claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has disability existing on the 
date of the application, not for a past disability); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for type II diabetes 
mellitus, under any theory of service connection.  Despite 
his statements in support of his claim, he is simply not 
competent to diagnose himself with type II diabetes mellitus.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions or diagnoses).  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for type II diabetes 
mellitus is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


